Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/21 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 13, 14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0115488 A1 (hereinafter Ambrus) in view of “An Adaptive Acceleration Structure for Screen-space Ray Tracing” by S. Widmer, et al. (hereinafter Widmer).

The limitations “the surface is a planar polygon positioned in the 3D space of the scene, the surface is associated with a heightmap, location information of the surface in the 3D space of the scene, and a texture” is taught by Ambrus (Ambrus teaches that the virtual image may include pose information, e.g. paragraph 28, i.e., location information.  Ambrus also teaches that the virtual image may take the form of a 2D RGB virtual image and an associated depth map which can be used by the HMD to render adjusted images for display, e.g. paragraphs 56, 59, where the 2D RGB image corresponds to the claimed texture and the depth map corresponds to the claimed heightmap.  Further, the 2D RGB virtual image is a planar polygon, i.e. a 2D rectangular grid of pixels having color and depth values.  Finally, Ambrus, paragraph 59, indicates that the device “may locally render a depth map, and use this locally rendered depth map to occlude portions of a received virtual image”, i.e. the 2D RGB image has a position within the 3D space of the scene allowing for occlusion processing relative to other objects in the scene, such that it is a planar polygon positioned within the 3D space of the scene.)
The limitation (presented out of order) “rendering, by the head-mounted device and before receiving a second frame from the computing system … [a subframe] generated by: determining a current viewpoint of a user within the 3D space of the scene based on a current pose of the head-mounted device at a different time than the first time associated with the first frame, … generating the subframe depicting the surface from the current viewpoint based on …the surface … displaying the [subframe]” is taught by Ambrus (Ambrus teaches that the system receives the virtual image from the remote computer, and performs late stage reprojection to adjust the virtual image for an updated tracked pose which may be different from the predicted pose for which the virtual image was rendered, e.g. paragraphs 29-44, and then displays the adjusted images, e.g. paragraph 33.  Further, Ambrus teaches that, e.g. paragraph 34, in at least some embodiments, the process is performed sequentially, i.e. the adjusted image is displayed prior to requesting the remote computer to generate the next virtual image.)
The limitations “wherein the surface, heightmap, and texture are generated based on rendered information generated by the computing system at a first frame rate, and the heightmap indicates heights of points on a contour relative to the surface; sequentially rendering … a plurality of subframes at a second frame rate that is higher than the first frame rate” is not explicitly taught by Ambrus (Ambrus teaches that an RGBD image may be used to generate the adjusted virtual image, e.g. paragraphs 56-57, which can include any ray tracing or any other suitable technique performed by the HMD, e.g. paragraph 59.  Ambrus does not address rendering subframes at a higher rate than the virtual images rendered by the remote computer.)  However, this limitation is taught by Widmer (Widmer describes a system which performs ray casting on a set of color+depth buffers representing a rendered image of a virtual scene to generate a reprojected image from different viewpoint, e.g. abstract, sections 1, 3, 4, where the quadtree representation corresponds to a 2D surface with depth values indicating a contour relative to the surface, e.g. as shown in figure 2a, the depth layers indicate vertical offsets relative to a base plane.  Widmer further teaches that this system can be used for temporal reprojection, e.g. section 5.1, tables 2 and 3, indicating that a 15hz rendered view rendering rate can be converted to 60hz by generating 3 additional frames using reprojection, and depending on scene complexity, may outperform rendering each frame conventionally, as shown in table 3.  That is, reference frames (Tref) are rendered based on a scene having virtual objects (e.g. Sponza, LivingRoom and SanMiguel, Table 1, figure 1) at a 15hz rate, and reprojected images are generated at a 45hz rate to achieve an effective 60hz rate.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ambrus’ remote virtual image rendering system to perform Widmer’s ray-casting based temporal upsampling to generate a plurality of Ambrus’ late-stage reprojected images for display in order to improve system performance.  As noted above, Ambrus teaches that the HMD may generate the adjusted image using any suitable technique, including ray tracing based techniques, such that Ambrus’ HMD could be modified to perform Widmer’s ray-casting based rendering to generate the late-stage reprojected images.  Further, Widmer teaches that system performance may be improved by temporal upsampling, i.e. generating a plurality of ray-casted subframes for each conventionally rendered frame can achieve a higher frame rate than a one to one ratio because the subframes can be generated in less time than a conventionally rendered frame, e.g. in Widmer’s table 3, with two layer rendering, an example conventionally rendered image requires an average of 5.55ms to render, but a plurality of subframes can be generated at an average of 2.18ms, such that the modified system could generate a plurality of ray-casted subframes for each remotely rendered virtual image frame in order to achieve a higher overall display framerate using Widmer’s technique than in Ambrus’ unmodified system.
The limitation “wherein each of the plurality of subframes is generated by determining a current viewpoint … determining visibility information of the surface by casting rays from the current viewpoint against the contour defined by heights of points indicated by the heightmap, and generating the subframe depicting the surface from the current viewpoint based on the visibility information of the surface and the texture; and sequentially displaying the plurality of subframes” is taught by Ambrus in view of Widmer (As noted above, Ambrus’ modified system, having the HMD perform generate late stage reprojected/adjusted images uses Widmer’s ray casting against the color and depth representation of a reference image, e.g. sections 3, 4.  Ambrus teaches that the continuously tracked current viewpoint is used in generating the adjusted images, e.g. paragraphs 31, 32.  Widmer’s ray casting technique determines visibility by casting rays for the current viewpoint against the multi-layer quadtree representing the reference image layers, e.g. section 4, figure 4, where exemplary visibility ray #1 intersects P1 and exemplary visibility ray #2 intersects P8, with each of the nodes representing the contour of the surface defined by x, y, and z, coordinates, e.g. section 3.2, figure 2a.  The resulting intersected nodes, i.e. visibility information, are used to generate images based on the pixels of the intersected nodes, i.e. the texture of the surface, e.g. figure 7.  As noted above, Ambrus teaches displaying the late stage reprojected images inbetween receiving a first remotely rendered image and requesting a next remotely rendered image, e.g. paragraphs 33-34, such that Ambrus’ modified system would render and display the plurality of ray casted reprojected images after receiving a first remotely rendered virtual image and prior to requesting a next remotely rendered virtual image.)
Regarding claim 2, the limitation “wherein the heightmap comprises a mesh of polygons that defines a contour of the surface” is taught by Ambrus in view of Widmer (As noted above, Widmer’s technique relies on a multilayer quadtree data structure.  Section 3 describes the quadtree data structure, shown in figures 2, 4, corresponding to a mesh of polygons, i.e. each leaf node is a 3D plane.)
Regarding claim 3, the limitation “wherein a topology of the mesh is fixed” is taught by Ambrus in view of Widmer (Widmer constructs the quadtree data structure once per reference view, i.e. the mesh does not change.)
Regarding claim 4, the limitation “wherein each vertex of the mesh comprises respective height information” is taught by Ambrus in view of Widmer (As described in section 3.2, the bottom level of the quadtree corresponds to pixels representing a plane having an origin defined with an x, y, z value, i.e. vertices having height information.)
Regarding claim 5, the limitation “subsequent to the displaying of the plurality of subframes, accessing a second surface rendered at the first framerate, wherein the second surface comprises a second heightmap and is associated with a second texture” is taught by Ambrus in view of Widmer (As discussed in the claim 1 rejection above, Ambrus teaches displaying the late stage reprojected images inbetween receiving a first remotely rendered image and requesting a next remotely rendered image, e.g. paragraphs 33-34, such that Ambrus’ modified system would render and display the plurality of ray casted reprojected images after receiving a first remotely rendered virtual image and prior to requesting a next remotely rendered virtual image, where the HMD would use the next remotely rendered virtual image to generate a next plurality of ray casted reprojected images.  Further, the first and next remotely rendered virtual images, at least in instances where the HMD is in continuous motion or the virtual image content is otherwise changing, would have different RGB and depth images from one another.)
Regarding claims 6 and 7, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 5 above, i.e. the next remotely rendered virtual image would be requested and received after rendering/display of the first plurality of ray casted reprojected images, as taught by Ambrus, paragraph 34.  
Regarding claim 13, the limitation “wherein rendering the plurality of subframes comprises, for each of the plurality of subframes, re-rendering the rendered information at the second frame rate based on the rendered information and the current viewpoint” is taught by Ambrus in view of Widmer (Ambrus teaches that the continuously tracked current viewpoint is used in generating the adjusted images, e.g. paragraphs 31, 32.  Further, as discussed in the combination of the claim 1 rejection, the modified system achieves Widmer’s temporal upsampling by generating a plurality of late stage reprojected images for each remotely rendered virtual image, where each of the plurality of late stage reprojected images would use the continuously tracked current viewpoint.)
Regarding claim 14, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claims 2-4 above.
Regarding claims 18 and 20, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 1 above, with Ambrus also teaching computing structure, e.g. paragraphs 70-94.
Regarding claim 19, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claims 6 and 7 above.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0115488 A1 (hereinafter Ambrus) in view of “An Adaptive Acceleration Structure for Screen-space Ray Tracing” by S. Widmer, et al. (hereinafter Widmer) as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2012/0194517 A1 (hereinafter Izadi).
Regarding claim 8, the limitation “wherein the one or more virtual objects correspond to virtual representations of one or more physical objects, wherein the heightmap of the surface is generated based on distance measurements of the one or more physical objects” is partially taught by Ambrus (Ambrus, e.g. paragraph 79, indicates that the HMD is capable of generating a virtual 3D model of the user’s physical environment using captured images.  However, Ambrus does not explicitly teach that the virtual 3D model is used for generating virtual objects for display as part of the remotely rendered virtual images.)  However, this limitation is taught by Izadi (Izadi describes a system for using a 3D environment model in gameplay, e.g. abstract, paragraphs 21-30, which involves generating a dense 3D model of the user’s environment by capturing images of the environment from multiple viewpoints, e.g. paragraphs 22, 27, which may be accomplished using various depth sensing technologies including stereo images, e.g. paragraphs 34-36, and may be part of an HMD device, e.g. paragraph 21.  Izadi further teaches that 3D model can be used to present modified virtual representations of the objects in the 3D model, e.g. paragraph 30, or import modeled objects into the game, e.g. paragraph 55.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ambrus’ remote virtual image rendering system to perform Widmer’s ray-casting based temporal upsampling to generate a plurality of Ambrus’ late-stage reprojected images for display, to incorporate Izadi’s 3D environment model interaction techniques in order to allow a user to view modified virtual representations of the objects in the 3D environment model or import modeled objects into a game, because Ambrus teaches that the HMD can generate a 3D model of the environment using captured images, but does not suggest specific ways in which the 3D model of the environment can be used, and Izadi, describing an analogous system, suggests exemplary uses.
Regarding claim 9, the limitation “wherein the distance measurements of the one or more physical objects are from different viewpoints” is taught by Ambrus in view of Izadi (Izadi, e.g. paragraphs 22, 27, indicate that the depth camera is moved around the environment to capture the depth images from different viewpoints.)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0115488 A1 (hereinafter Ambrus) in view of “An Adaptive Acceleration Structure for Screen-space Ray Tracing” by S. Widmer, et al. (hereinafter Widmer) as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2017/0374341 A1 (hereinafter Michail).
Regarding claim 10, the limitation “wherein the determining of the current viewpoint of the user comprises detecting a position and orientation of the computing system and of the eyes of the user” is implicitly taught by Ambrus (As discussed in the claim 1 rejection above, Ambrus describes using the current pose of the head mounted display as an updated viewpoint for the late stage reprojected images, e.g. paragraphs 31-32.  Ambrus further teaches detecting the pose of the user’s eyes, e.g. paragraphs 80-83, that pose prediction may predict what objects, features, or points the user may focus on, as well as that the remotely rendered virtual images may be generated for each eye of the user, e.g. paragraph 23, which would implicitly suggest that the tracked pose of the user’s eye may be incorporated into the tracked/predicted viewpoint pose, but Ambrus does not explicitly teach that eye pose tracking is incorporated into the viewpoint pose prediction.)  However, this limitation is explicitly taught by Michail (Michail describes a late stage reprojection system analogous to Ambrus’ system, e.g. abstract, paragraphs 12-15, which performs pose tracking combining the motion data of both the HMD and of the users eyes, e.g. paragraphs 33, 41-43, where the tracked pose is used for determining the viewpoint of the reprojected images, e.g. paragraphs 33-34.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ambrus’ remote virtual image rendering system to perform Widmer’s ray-casting based temporal upsampling to generate a plurality of Ambrus’ late-stage reprojected images for display, to perform Ambrus’ pose tracking based on both the tracked poses of the HMD and user’s eyes as taught by Michail, because it would have been implicit to one of ordinary skill in the art in view of Ambrus’ system having the ability to track the user’s eye pose and predicting objects, features or points where the user is likely to focus on, and further because Michail, in an analogous late stage reprojection HMD system teaches using both HMD and tracked eye motion data to determine an updated viewpoint for late stage reprojection.

Claim 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0115488 A1 (hereinafter Ambrus) in view of “An Adaptive Acceleration Structure for Screen-space Ray Tracing” by S. Widmer, et al. (hereinafter Widmer) as applied to claim 1 above, and further in view of “Layered Depth Images” by Jonathan Shade, et al. (hereinafter Shade).
Regarding claim 11, the limitation “wherein the rendered information comprises z-buffer data for rendering the texture, wherein the heightmap is generated based on the z-buffer data” is implicitly taught by Ambrus in view of Widmer (Ambrus, e.g. paragraphs 56, 57, 59, indicate that the rendered virtual image may include both color and depth data, but does not explicitly indicate that the depth data is z-buffer data.  Further, Widmer describes testing the system using virtual scenes, e.g. table 1, but does not explicitly describe the process used to render the reference images.  Widmer also mentions that the system is analogous to layered depth images, and is built based on a similar set of color+depth buffers, section 2.3, paragraph 5, section 3.1.  While one of ordinary skill in the art would understand that Ambrus’ RGBD images and Widmer’s layered depth images can be generated from a reference image rendered using a conventional depth buffer technique, neither Ambrus nor Widmer describe details of rendering the remotely rendered virtual image/reference view, and Widmer does not describe details of rendering the reference view into the color+depth buffers, referring to Shade instead.)  However, this limitation is explicitly taught by Shade (Shade describes the layered depth image format, e.g. abstract, sections 4, 5, including techniques for converting different image content sources to layered depth image representation in section 4, and in particular generating layered depth images from images rendered using a conventional z-buffer algorithm in section 4.1.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ambrus’ remote virtual image rendering system to perform Widmer’s ray-casting based temporal upsampling to generate a plurality of Ambrus’ late-stage reprojected images for display, to use Shade’s techniques for generating color+depth buffers from rendered virtual images/reference views, including generating LDI color+depth buffers from images rendered using a conventional z-buffer algorithm, because Ambrus and Widmer do not teach details of rendering the remotely rendered virtual image/reference view, and Widmer teaches that the color+depth images are analogous to layered depth images, and refers to Shade for details of generating color+depth buffers from reference views, motivating one of ordinary skill in the art to include Shade’s techniques in order to support a variety of rendering techniques.
Regarding claim 12, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 11 above, i.e. Shade, section 4.1, indicates that when two objects are warped to sufficiently different depths, they are placed into different layers, where the respective layers correspond to object(s) which change in appearance as a single unit.  For example, in the case of lateral translation of the viewpoint, objects at greater depths experience greater relative translation than objects at smaller depths, i.e. the phenomenon of motion parallax, such that objects on the same layer having similar depths would move together with lateral translation of the camera.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0115488 A1 (hereinafter Ambrus) in view of “An Adaptive Acceleration Structure for Screen-space Ray Tracing” by S. Widmer, et al. (hereinafter Widmer) as applied to claim 1 above, and further in view of “Layered Depth Images” by Jonathan Shade, et al. (hereinafter Shade) in view of “Display-Independent 3D-TV Production and Delivery Using the Layered Depth Video Format” by Bogumil Bartczak, et al. (hereinafter Bartczak).
Regarding claim 15, the limitation “wherein the heightmap is generated based on a depth buffer comprising depth information of the surface rendered from a plurality of viewpoints” is partially taught by Ambrus in view of Widmer (Ambrus indicates that the rendered virtual image may be remotely acquired video content presented in a floating virtual monitor, e.g. paragraph 60.  Ambrus, e.g. paragraphs 56, 57, 59, indicate that the rendered virtual image may include both color and depth data, but does not indicate that the depth data is depth information of the surface rendered from a plurality of viewpoints.  Further, Widmer teaches that the reference views used by the ray casting technique are analogous to layered depth images, and are built based on a similar set of color+depth buffers, section 2.3, paragraph 5, section 3.1.  While one of ordinary skill in the art would understand that received video content displayed in a floating virtual monitor, being represented using Ambrus’ RGBD images, would have depth information, it would not necessarily have been rendered from a plurality of viewpoints.  Further Widmer does not describe details of generating layered depth images, instead referring to Shade for details of rendering techniques.)  However, this limitation is suggested by Shade in view of Bartczak (Shade describes the layered depth image format, e.g. abstract, sections 4, 5, including techniques for converting different image content sources to layered depth image representation in section 4, and in particular generating layered depth images from a plurality of images rendered using a conventional z-buffer algorithm in section 4.1.  Further, Bartczak describes an extension to the LDI format to support video, e.g. abstract, section IV.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ambrus’ remote virtual image rendering system to perform Widmer’s ray-casting based temporal upsampling to generate a plurality of Ambrus’ late-stage reprojected images for display, to use Ambrus’ floating virtual monitor to display layered depth video content as taught by Bartczak, where individual layered depth video frame images could be generated using Shade’s multiple depth buffer technique.  That is, Ambrus, paragraph 60, teaches displaying the remotely acquired video content, which could be a layered depth video generated using Shade’s multiple depth buffer technique, such that Ambrus’ RGBD virtual image would include depth information of the layered depth video which was rendered from multiple viewpoints.
Regarding claim 16, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 15 above.
Regarding claim 17, the limitation “wherein the initial viewpoint is selected from among a plurality of viewpoints associated with the depth map” is implicitly taught by Ambrus in view of Widmer, Shade, and Bartczak (Bartczak, e.g. section II A, paragraph 3, figure 1, suggests that when a multiple video + depth source is converted to a layered depth video format, one of the reference viewpoints from the multiple video + depth is selected for the viewpoint of the layered depth video.  Further, one of ordinary skill in the art would have found it implicit that the reference viewpoint could be used as an initial viewpoint for viewing the layered depth video in Ambrus’ virtual floating monitor, as Shade indicates the available viewing volume is centered on the LDI camera center, i.e. Bartczak’s reference viewpoint, e.g. Shade figure 1, section 1, paragraph 12, and none of the references otherwise prescribe an initial viewpoint.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ambrus’ remote virtual image rendering system to perform Widmer’s ray-casting based temporal upsampling to generate a plurality of Ambrus’ late-stage reprojected images for display, to use Ambrus’ floating virtual monitor to display layered depth video content as taught by Bartczak, where individual layered depth video frame images could be generated using Shade’s multiple depth buffer technique, to further use Bartczak’s reference viewpoint as an initial viewpoint for viewing the layered depth video on the floating virtual monitor, because Shade indicates the available viewing volume is centered on the LDI camera center, i.e. Bartczak’s reference viewpoint, e.g. Shade figure 1, section 1, paragraph 12, and none of the references otherwise prescribe an initial viewpoint.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 12, 13, and 17 of copending Application No. 16/586598 in view of U.S. Patent Application Publication 2017/0115488 A1 (hereinafter Ambrus), “An Adaptive Acceleration Structure for Screen-space Ray Tracing” by S. Widmer, et al. (hereinafter Widmer), U.S. Patent Application Publication 2012/0194517 A1 (hereinafter Izadi), U.S. Patent Application Publication 2017/0374341 A1 (hereinafter Michail), “Layered Depth Images” by Jonathan Shade, et al. (hereinafter Shade), and “Display-Independent 3D-TV Production and Delivery Using the Layered Depth Video Format” by Bogumil Bartczak, et al. (hereinafter Bartczak).
The ’07 and ’98 independent claims are substantially the same scope, although ’98 independent claims do not recite that the first computing system is an HMD from which the viewpoint is determined, ’98 depending claims 10 and 12 recite these limitations.  Further, ’07 independent claims require determining visibility by casting rays, which is recited in ’98 depending claims 2, 14, and 18.  ’07 independent claims additionally require that the surface “is a planar polygon positioned in the 3D space of the scene … associated with a heightmap, location information of the surface in the 3D space of the scene, and is associated with a texture”, which, while not required by the ’98 independent claims, one of ordinary skill in the art would have found this to be one obvious format for representing the one or more surfaces of the ’98 claims in view of Ambrus and Widmer, e.g. as applied in the above independent claim rejection, teaching the use of multi-layer quadtree having color (texture) and depth (height) information, and Ambrus’ associated 3D pose information, and therefore it would have been obvious to modify the ’98 claims to include a heightmap, location information, and texture representation format.  Similarly, ’07 depending claims 2-4 and 14, for the same reasons as discussed in the corresponding claim rejections above, would include within their scope the ’98 independent claims modified in view of Ambrus and Widmer.  ’07 claim 10 recites corresponding scope to ’98 claim 12, indicating that ’98 independent claim 1 modified in view of Ambrus and Widmer is within the scope of ’07 claim 10.  
’07 depending claims 5-9, 11-13, 15-17 and 19 do not have a corresponding ’98 depending claim, however, the additionally recited limitations of these claims would be obvious modifications to the ’98 independent claims in view of Ambrus, Widmer, Izadi, Michail, Shade, and Bartczak, as respectively applied in the above rejections.  With respect to ’07 claims 5-7, 13, and 19, Ambrus in view of Widmer teach that the reprojected images are rendered/accessed at times between rendering of the conventionally rendered images, and that the conventionally rendered images are based on a changing viewpoint, meaning these limitations would be obvious implementation details to one of ordinary skill in the art.  With respect to ’07 claims 8 and 9, Ambrus in view of Widmer and Izadi, as discussed in the above rejections, teach incorporating virtual representations of objects in a user’s environment by capturing depth images from multiple viewpoints, meaning these limitations would be obvious implementation details to one of ordinary skill in the art.  With respect to ’07 claim 10, Ambrus, in view of Michail, as discussed in the above rejection, teach using eye tracking to determine the viewpoint of the user in the HMD, meaning these limitations would be obvious implementation details to one of ordinary skill in the art.  With respect to ’07 claims 11 and 12, Widmer in view of Shade, as discussed in the above rejections, teach different possible techniques to render the color+depth buffers, including distance measurements from real images and depth buffering, meaning these limitations would be obvious implementation details to one of ordinary skill in the art.  With respect to ’07 claims 15-17, Ambrus, in view of Widmer, Shade, and Bartczak, teach using layered depth videos as a source for the virtual monitor content rendered in the reference viewpoint based on rendering from multiple viewpoints, meaning these limitations would be obvious implementation details to one of ordinary skill in the art.
This is a provisional nonstatutory double patenting rejection.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 13, and 17 of copending Application No. 16/586590 in view of U.S. Patent Application Publication 2017/0115488 A1 (hereinafter Ambrus), “An Adaptive Acceleration Structure for Screen-space Ray Tracing” by S. Widmer, et al. (hereinafter Widmer), U.S. Patent Application Publication 2012/0194517 A1 (hereinafter Izadi), U.S. Patent Application Publication 2017/0374341 A1 (hereinafter Michail), “Layered Depth Images” by Jonathan Shade, et al. (hereinafter Shade), and “Display-Independent 3D-TV Production and Delivery Using the Layered Depth Video Format” by Bogumil Bartczak, et al. (hereinafter Bartczak).
The ’07 and ’90 independent claims are similar scope, although ’07 independent claims require additional limitations not recited by ’90 independent claims.  ’07 independent claims recite that the head-mounted device receives surfaces from a (different) computing system, which is recited in ’90 depending claim 12.  Further, ’07 independent claims require determining visibility by casting rays, which is recited in ’90 depending claim 6, and rendering subframes at a higher rate than the surface rendering rate, which is recited in ’90 depending claim 5.  ’07 independent claims additionally require that the surface “is a planar polygon positioned in the 3D space of the scene … associated with a heightmap, location information of the surface in the 3D space of the scene, and is associated with a texture”, which, while not required by the ’90 independent claims, one of ordinary skill in the art would have found this to be one obvious format for representing the rendered frame of the ’90 claims in view of Ambrus and Widmer, e.g. as applied in the above independent claim rejection, Widmer teaching the use of multi-layer quadtree having color (texture) and depth (height) information, and Ambrus’ associated 3D pose information, and therefore it would have been obvious to modify the ’90 claims to include a heightmap, 3D location, and texture representation format.  Similarly, ’07 depending claims 2-4 and 14, for the same reasons as discussed in the corresponding claim rejections above, would include within their scope the ’90 independent claims modified in view of Widmer.  
’07 depending claims 5-13, 15-17 and 19 do not have a corresponding ’90 depending claim, however, the additionally recited limitations of these claims would be obvious modifications to the ’90 independent claims in view of Widmer, Michail, Shade, and Bartczak, as respectively applied in the above rejections.  With respect to ‘07 claims 5-7, 13, and 19, Widmer and Michail teach that the reprojected images are rendered/accessed at times between rendering of the conventionally rendered images, and that the conventionally rendered images are based on a changing viewpoint, meaning these limitations would be obvious implementation details to one of ordinary skill in the art.  With respect to ’07 claims 8 and 9, Ambrus in view of Widmer and Izadi, as discussed in the above rejections, teach incorporating virtual representations of objects in a user’s environment by capturing depth images from multiple viewpoints, meaning these limitations would be obvious implementation details to one of ordinary skill in the art.  With respect to ’07 claim 10, Ambrus, in view of Michail, as discussed in the above rejection, teach using eye tracking to determine the viewpoint of the user in the HMD, meaning these limitations would be obvious implementation details to one of ordinary skill in the art.  With respect to ’07 claims 11 and 12, Widmer in view of Shade, as discussed in the above rejections, teach different possible techniques to render the color+depth buffers, including distance measurements from real images and depth buffering, meaning these limitations would be obvious implementation details to one of ordinary skill in the art.  With respect to ’07 claims 15-17, Ambrus, in view of Widmer, Shade, and Bartczak, teach using layered depth videos as a source for the virtual monitor content rendered in the reference viewpoint based on rendering from multiple viewpoints, meaning these limitations would be obvious implementation details to one of ordinary skill in the art.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 4/27/21 have been fully considered but they are not persuasive.
Applicant indicates that clarifying amendments have been made to obviate the rejections, but does not provide any particular reasoning as to why the amended claim would distinguish from the combination of Ambrus and Widmer.  Further, contrary to Applicant’s assertion, the examiner did not agree that the proposed amendment for 16/583107 would overcome the previous rejection, although during the same discussion the examiner did agree that the proposed amendment in 16/586590 would overcome the combination in that application, see 4/27/21 Examiner Interview Summaries in both application files.  As noted in the above rejection of claim 1, Ambrus teaches that a locally rendered depth map, e.g. for locally rendered objects as in paragraph 58, can be used to occlude portions of the received image, i.e. the 2D virtual image, corresponding to a planar rectangle, is placed in the scene at its corresponding pose location in order to determine whether other locally rendered objects are in front or behind of the 2D virtual image.  Additionally, Widmer’s quadtree representation, e.g. as shown in figure 2, corresponds to a flat surface having vertical offset points defining a contour relative to the flat surface.  Therefore, Applicant’s assertion cannot be considered persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335.  The examiner can normally be reached on 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT BADER/Primary Examiner, Art Unit 2619